                                          Case 3:17-cv-00223-RS Document 828 Filed 08/07/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        SECURITIES AND EXCHANGE
                                  10    COMMISSION,                                        Case No. 17-cv-00223-RS

                                  11                   Plaintiff,
                                                                                           ORDER DENYING MOTION TO
                                  12            v.                                         ALTER JUDGMENT
Northern District of California
 United States District Court




                                  13    SAN FRANCISCO REGIONAL CENTER
                                        LLC, et al.,
                                  14
                                                       Defendants.
                                  15

                                  16                                          I. INTRODUCTION

                                  17          Former relief defendant Berkeley Healthcare Dynamics, LLC moves pursuant to Rule

                                  18   60(b)(6) of the Federal Rules of Civil Procedure for relief from the judgment that was entered

                                  19   against it over one year ago. BHD contends that a Supreme Court decision issued this past June

                                  20   represents a change in law that undermines the basis of one portion of the judgment. Even if BHD

                                  21   were to show that the principles protecting the finality of judgments would not necessarily

                                  22   preclude relief, its motion must be denied because the Supreme Court case on which it relies does

                                  23   not affect the grounds on which the challenged portion of the judgment was based.

                                  24

                                  25                                          II. BACKGROUND

                                  26          As the parties are familiar with the general factual background of this action and its

                                  27   procedural history, those matters will not be recounted here. In late 2018, the Securities and

                                  28   Exchange Commission moved for partial summary judgment, seeking a finding that BHD,
                                          Case 3:17-cv-00223-RS Document 828 Filed 08/07/20 Page 2 of 6




                                   1   together with defendants San Francisco Regional Center, LLC (“SFRC”), and North America 3PL,

                                   2   LLC (“NA3PL”) was liable for “disgorgement” of $23.9 million. The motion was unopposed by

                                   3   SFRC and NA3PL, and was granted as to them.

                                   4          As to BHD, the disgorgement claim had three elements. First, the SEC sought recovery of

                                   5   approximately $2.7 million that went into the purchase of the warehouse owned by BHD. That

                                   6   aspect of the SEC’s motion was not challenged, was granted, and is not implicated by the present

                                   7   motion to alter the judgment.

                                   8          The primary dispute at the time of the summary judgment motion was the SEC’s claim to

                                   9   approximately $17.4 million in diverted investor funds, which it had not shown were ever in the

                                  10   possession of BHD. That issue was resolved in BHD’s favor, and is also not part of the current

                                  11   motion under Rule 60(b).

                                  12          The remaining element of the SEC’s claim, and the only one at issue now, involved
Northern District of California
 United States District Court




                                  13   additional monies, also in the amount of approximately $2.7 million, that had been transferred into

                                  14   BHD from other entities to cover various expenses. The summary judgment order observed in a

                                  15   footnote that the Intervenors were arguing some of those monies were appropriately paid from

                                  16   NA3PL (the warehouse tenant) to BHD (the landlord), to reimburse it for various expenses it had

                                  17   incurred that were actually the tenant’s responsibility under the lease. The footnote concluded,

                                  18   however, that there was no factual dispute that those funds “came from and/or were commingled

                                  19   with misdirected investor funds, and therefore are subject to disgorgement.”

                                  20          The order on the SEC’s motion for summary judgment entered in January of 2019. After

                                  21   the parties met and conferred regarding certain calculation and procedural details, a final judgment

                                  22   was entered against BHD on June 27, 2019. At the same time, a stipulated order issued

                                  23   terminating the receivership as to BHD, effective July 1, 2019.

                                  24          On June 22, 2020, the United States Supreme Court issued Liu v. Securities & Exch.

                                  25   Comm’n, 140 S. Ct 1936 (2020). BHD contends Liu supports a conclusion that most or all of the

                                  26   additional $2.7 million it received for “legitimate business expenses” was not legally subject to

                                  27   disgorgement. BHD filed this motion within 10 days of the Liu decision.

                                  28
                                                                                                                 CASE NO.   17-cv-00223-RS
                                                                                        2
                                           Case 3:17-cv-00223-RS Document 828 Filed 08/07/20 Page 3 of 6




                                   1                                         III. LEGAL STANDARD

                                   2           Rule 60(b)(6) provides that, “[o]n motion and just terms, the court may relieve a party or

                                   3   its legal representative from a final judgment, order, or proceeding for . . . any . . . reason that

                                   4   justifies relief.” Fed. R. Civ. P. 60(b)(6). This clause “gives the district court power to vacate

                                   5   judgments ‘whenever such action is appropriate to accomplish justice.’” United States v. Sparks,

                                   6   685 F.2d 1128, 1130 (9th Cir. 1982) (quoting Klapprott v. United States, 335 U.S. 601, 615

                                   7   (1949)). A party movant seeking relief under Rule 60(b)(6), however, “must show ‘“extraordinary

                                   8   circumstances” justifying the reopening of a final judgment.’” Jones v. Ryan, 733 F.3d 825, 833

                                   9   (9th Cir. 2013) (quoting Gonzalez v. Crosby, 545 U.S. 524, 535 (2005)).

                                  10           “[A] change in the controlling law can— but does not always—provide a sufficient basis

                                  11   for granting relief under Rule 60(b)(6).” Henson v. Fid. Nat’l Fin., Inc., 943 F.3d 434, 444 (9th

                                  12   Cir. 2019). In Henson, the Ninth Circuit concluded that a list of factors previously applied in the
Northern District of California
 United States District Court




                                  13   habeas context are also relevant in ordinary civil cases. Those “Phelps” factors are, (1) the nature

                                  14   of the intervening change in the law, (2) the moving party’s exercise of diligence, (3) the parties’

                                  15   reliance interest in the finality of the case, (4) the length of time between the final judgment and

                                  16   the Rule 60(b)(6) motion, (5) the closeness of the relationship between the decision resulting in

                                  17   the original judgment and the subsequent decision that represents a change in the law. See Phelps

                                  18   v. Alameida, 569 F.3d 1120, 1135–40 (9th Cir. 2009); Henson, 943 F.3d at 446-453.1

                                  19

                                  20                                             IV. DISCUSSION

                                  21           In Liu, the Supreme Court reversed a Ninth Circuit decision upholding a disgorgement

                                  22   order in an SEC enforcement action that, like this one, involved EB-5 investors. The question Liu

                                  23   addressed was “whether § 78u(d)(5) [of the Securities Exchange Act of 1934] authorizes the SEC

                                  24   to seek disgorgement beyond a defendant’s net profits from wrongdoing.” 140 S. Ct. at 1942. The

                                  25

                                  26   1
                                        A sixth Phelps factor, concerns for comity, will not ordinarily apply outside of the habeas
                                  27   context. See Henson, 943 F.3d at 453.

                                  28
                                                                                                                     CASE NO.   17-cv-00223-RS
                                                                                           3
                                          Case 3:17-cv-00223-RS Document 828 Filed 08/07/20 Page 4 of 6




                                   1   court discussed the history of the term “disgorgement” and common law principles of restitution

                                   2   and accountings at length. At all points in the analysis, however, the focus was on profits-based

                                   3   remedies imposed against wrongdoers. See Liu, 140 S. Ct. at 1942–44 (“Equity courts have

                                   4   routinely deprived wrongdoers of their net profits from unlawful activity, even though that remedy

                                   5   may have gone by different names . . . . Decisions from this Court confirm that a remedy tethered

                                   6   to a wrongdoer’s net unlawful profits, whatever the name, has been a mainstay of equity courts.”).

                                   7          The ultimate holding in Liu precludes the SEC from recovering a wrongdoer’s gross

                                   8   profits—rather only net profits after deductions for legitimate business expenses may be recovered

                                   9   from a defendant. See 140 S. Ct. at 1946. Liu, however, simply has no bearing on the propriety of

                                  10   the judgment entered against BHD, which was not a defendant, was not accused of wrongdoing,

                                  11   and which was not required to disgorge “profits,” gross or net.

                                  12          The SEC’s brief in support of its motion for summary judgment did conflate the issues to
Northern District of California
 United States District Court




                                  13   some degree, particularly because it was seeking to impose a joint and several obligation on relief

                                  14   defendant BHD and ordinary defendants SFRC and NA3PL. Nevertheless, the SEC plainly

                                  15   distinguished the basis of its claim as to BHD from the claims against SFRC and NA3PL. The

                                  16   SEC first recited the legal principles relating to ordinary defendants. See Dkt. No. 495 at p. 9

                                  17   (“Once the district court has found federal securities law violations, it has broad equitable power

                                  18   to fashion appropriate remedies, including ordering that culpable defendants disgorge their

                                  19   profits.” SEC v. Razmilovic, 738 F.3d 14, 31 (2d Cir. 2013).”). The SEC then went on to invoke

                                  20   authorities relevant to its claim against BHD.

                                  21                  A relief or nominal defendant “is a person who holds the subject
                                                      matter of the litigation in a subordinate or possessory capacity as to
                                  22
                                                      which there is no dispute.” SEC v. Colello, 139 F.3d 674, 676 (9th
                                  23                  Cir. 1998) (quotations and citation omitted). To order disgorgement
                                                      against a relief defendant, the “court need find only that [the relief
                                  24                  defendant] has no right to retain the funds illegally taken from the
                                                      victims.” Id. at 679. Disgorgement is appropriate against a relief
                                  25                  defendant where the SEC demonstrates that (1) the relief defendant
                                  26                  received ill-gotten funds, and (2) it does not have a legitimate claim
                                                      to those funds. E.g., SEC v. Ross, 504 F.3d 1130, 1141 (9th Cir.
                                  27                  2007); SEC v. Cavanagh, 155 F.3d at 136 (citing SEC v. Colello,

                                  28
                                                                                                                  CASE NO.   17-cv-00223-RS
                                                                                         4
                                          Case 3:17-cv-00223-RS Document 828 Filed 08/07/20 Page 5 of 6




                                                      139 F.3d at 676-77).
                                   1

                                   2   Dkt. 495 at p. 11.

                                   3           The Intervenors, who had not then yet regained control of BHD, filed an opposition that

                                   4   also conflated the issues to some degree, which was understandable given how the SEC presented

                                   5   the motion. Nevertheless, the Intervenors recognized that the SEC’s claim against BHD stood on a

                                   6   different footing than the claims against SFRC and NA3PL. The Intervenors expressly

                                   7   acknowledged the case law cited by the SEC applicable to relief defendants, and argued that it

                                   8   supported their own argument that “disgorgement” was “limited to $2.7 million used in the

                                   9   acquisition of the warehouse, and, arguably, the additional $2.7 million lawfully used to develop a

                                  10   state-of-the-art warehouse facility for use as a Customs Examination Station.” Dkt. No. 515 at

                                  11   p.17.

                                  12           Contrary to BHD’s current assertions, the Intervenors did not argue that the additional $2.7
Northern District of California
 United States District Court




                                  13   million represented gross profits from which legitimate expenses should be deducted before a

                                  14   disgorgement amount could be awarded. By the same token, the judgment was not based on any

                                  15   pre-Liu authorities that might have permitted an award of gross profits without such deductions.

                                  16   Rather, the dispute regarding the additional $2.7 million at the time of the summary judgment was

                                  17   only whether the SEC met the standard for recovering monies in the hands of a relief defendant by

                                  18   adequately showing BHD did not have “a legitimate claim to those funds.” See Intervenor’s

                                  19   opposition, Dkt. No. 515 at pp. 20-22 (arguing that the use of the funds was consistent with the

                                  20   disclosures to investors).

                                  21           The order granting summary judgment expressly cited the same authorities relevant to

                                  22   recovery against a relief defendant. Neither the disgorgement of the $2.7 million used to acquire

                                  23   the warehouse (which Intervenors did not oppose) nor the disgorgement of the additional $2.7

                                  24   million (which the Intervenors conceded was “arguably” appropriate) represented recovery from a

                                  25   wrongdoer of profits gained from an unlawful activity.

                                  26           It may be that BHD believes the prior order legally and/or factually erred in rejecting the

                                  27   Intervenors’ argument that BHD had a legitimate claim to at least some portion of the additional

                                  28
                                                                                                                  CASE NO.   17-cv-00223-RS
                                                                                         5
                                           Case 3:17-cv-00223-RS Document 828 Filed 08/07/20 Page 6 of 6




                                   1   $2.7 million, given the representations to investors, the terms of the lease, and all of the

                                   2   circumstances. The time for challenging any such error, however, has long since expired. The Liu

                                   3   decision addresses recovery of profits earned by wrongdoers—a theory that was never applied to

                                   4   BHD here. As such, it does not serve as a relevant change in law that would support relief under

                                   5   Rule 60(b)(6).2

                                   6

                                   7                                            V. CONCLUSION

                                   8          BHD’s motion for relief from the judgment is denied. In light of this disposition, BHD’s

                                   9   pending motion for a temporary restraining order is denied as moot.

                                  10

                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: August 7, 2020

                                  14                                                     ______________________________________
                                                                                         ____________
                                                                                         __         _____________
                                                                                                    __         _ __
                                                                                                                  ____
                                                                                                                    _ __________
                                                                                                                    __        _____
                                                                                                                                 _____
                                                                                         RICHARD
                                                                                         RICHARD SEEBORG
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       2
                                          Because this litigation is ongoing and the funds that BHD disgorged pursuant to the judgment
                                  25   have not yet been distributed, BHD is not wrong to argue that the interest in finality of judgments
                                       is less pronounced here than in many cases. BHD also acted with appropriate diligence. As Liu is
                                  26
                                       not a relevant change in law, however, it is of no consequence that those Phelps factors might
                                  27   favor BHD.

                                  28
                                                                                                                    CASE NO.   17-cv-00223-RS
                                                                                          6
